Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “receiving information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for the UE, wherein the selected configuration is one of a plurality of configurations, wherein the plurality of configurations comprises: a first configuration for the DRX WUS that uses a pseudo- omnidirectional beam, and a second configuration for the DRX WUS that uses beam sweeping with multiple directional beams”.
 	Independent claim 9 requires “transmitting information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for a user equipment (UE), wherein the selected configuration is one of a plurality of configurations, wherein the plurality of configurations comprises: a first configuration for the DRX WUS that uses a pseudo- omnidirectional beam, and a second configuration for the DRX WUS that uses beam sweeping with multiple directional beams”.
 	Independent claim 16 requires “receive information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for the UE, wherein the selected configuration is one of a plurality of configurations, wherein the plurality of configurations comprises: a first configuration for the DRX WUS that uses a pseudo- omnidirectional beam, 
 	Independent claim 24 requires “transmit information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for a user equipment (UE), wherein the selected configuration is one of a plurality of configurations, wherein the plurality of configurations comprises: a first configuration for the DRX WUS that uses a pseudo- omnidirectional beam, and a second configuration for the DRX WUS that uses beam sweeping with multiple directional beams”.
 	The prior art of record (in particular, Hoglund et al (US 2020/0196242) (hereinafter Hoglund) does not disclose, with respect to claim 1, “receiving information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for the UE, wherein the selected configuration is one of a plurality of configurations, wherein the plurality of configurations comprises: a first configuration for the DRX WUS that uses a pseudo- omnidirectional beam, and a second configuration for the DRX WUS that uses beam sweeping with multiple directional beams” as claimed.  Rather, Hoglund discloses the power saving signal may comprise a wake-up signal (WUS) (see Hoglund, p. [0066]).  Moreover, Hoglund discloses The DRX configuration may comprise a signal configuration indicative of whether or not the power saving signal is to be transmitted in the selective transmission. The signal configuration may comprise at least one information element (IE) (see Hoglund).  The same reasoning applies to claims 9, 16 and 24.  Accordingly, claims 1, 4-9, 12-16, 19-24, and 27-30 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477